DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted December 17, 2019 has been accepted and entered.  Claims 11-52 are cancelled. No claims are amended.  No new claims are added.  Thus, claims 1-10 are examined.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganapathi et al (US 2015/0281601 A1).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding claim 1, Ganapathi et al discloses a thermal imaging micro-core (see paragraph [0005]), comprising: a thermal imaging Focal Plane Array, micro-fabricated at least in part of a first material (paragraph [0031]) (i.e. FPA (22) formed on FPA carrier substrate (20) (paragraph [0037]); a substrate (20) of a second material (i.e. single crystal silicon SI wafer) that has substantially the same thermal properties as the first material (paragraph [0039]); at least one optical element (paragraph [0034]); an optical housing (paragraph [0034]); and a circuit element (40) (paragraph [0039]); wherein the FPA (22) is bonded to the substrate (20), the optical element (40) is attached to the housing (32), the housing is bonded to the substrate (20) (See Fig. 1 and paragraph [0034]) with the optical element disposed to expose the FPA to external scenes (paragraph [0041]), and the circuit element is configured to provide connections between the FPA and a host system (paragraph [0039]), and wherein the housing, substrate and FPA assembled together are less than 0.5” in the longest dimension, and the micro-core with the circuit element assembled together are less than 1.5” long and 0.5” in all other dimensions (i.e. formed on a 150 nm or 200 mm diameter, single crystal silicon (SI) wafer (18) (see paragraph [0035]).
Ganapathi et al discloses wherein the first and second material are both silicon (paragraphs [0031] and [0039). 
Regarding claim 3, Ganapathi et al discloses wherein the substrate (20) is a section diced from a silicon wafer of substantially the same thickness as a wafer the FPA is micro-fabricated from (paragraph [0034]).
Regarding claims 4-5, Ganapathi et al discloses wherein the circuit element (40) comprises a flex circuit and bonded to the substrate (paragraph [0034]).
Regarding claims 6-7, Ganapathi et al discloses wherein the flex circuit connections to the FPA (21) are made by wire-bonding between contact pads on the flex circuit and contact pads on the FPA and fabricated into the substrate (20) (paragraph [0037]).
Regarding claim 8, Ganapathi et al discloses wherein the flex circuit connections to the substrate are made by at least one of solder connections between contact pads on the flex circuit and contact pads on the substrate (i.e. solder process) (paragraph [0046]).
Regarding claim 9, Ganapathi et al discloses wherein the FPA connections to the substrate are made by at least one of solder connections between contact pads on the FPA and contact pads on the substrate (i.e. solder process) (paragraph [0046]).
Regarding claim 10, Ganapathi et al discloses wherein the circuit element (40) includes a connector configured to be compatible with internal host system connectors (paragraph [0037]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boulanger et al (US 2012/0312976 A1) discloses a method of calibrating an infrared imaging module includes providing a plurality of temperature controlled environments; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884